Title: To James Madison from George Jackson, 3 March 1801
From: Jackson, George
To: Madison, James


D Sir,
Washington City 3d March 1801
I recd your favour of the 14th ultimo and have noted the contents thereoff. I have no Doubt but you have been well informed how the House of Represintatives have acted on all occasions as will [sic] as the presendent of the U S. I will take the liberty to inclose you a Circular letter that I have wrote to my Constituents in which you will see the most prominent faters [sic] of the feds.

I have no Doubt but you will be called to fill some very Important office under the next Administration which is to take place tomorrow at 12 Oclock. Your freinds here think the first will be the Sec. of State. I will Hazzard an Opinion, and that is If any new Apointments do take place in the Sales of the North Western Lands or Colection of public money on the sale, that I think A Colo Williman Lowther of Wood County, is as well deserving of one of those apointments, as peraps any Gentleman in the western Country—and wish to mention him for the express purpose If any vaccancy takes place, and I know no man have greater demands on the public in that Country, than Colo. Lowther. I am with respect your Obednt. Sert.
G. Jackson
